UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6731


BRIAN DAVID STREBE,

                    Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director of Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:10-cv-00704-TSE-TRJ)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian David Strebe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian David Strebe appeals the district court’s order dismissing his Fed. R. Civ. P.

60(b) motion for reconsideration of the court’s order denying relief on his 28 U.S.C.

§ 2254 (2012) petition. We have reviewed the record and conclude that the district court

correctly determined that Strebe’s motion was not a “true Rule 60(b)” motion, but in

substance a successive § 2254 petition. See United States v. McRae, 793 F.3d 392,

397-99 (4th Cir. 2015); see also Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005)

(explaining how to differentiate a true Rule 60(b) motion from an unauthorized

successive habeas corpus motion). Therefore, we conclude that Strebe is not required to

obtain a certificate of appealability to appeal the district court’s order. See McRae, 793

F.3d at 397-99. However, in the absence of prefiling authorization, the district court

lacked jurisdiction to hear a successive § 2254 petition. See 28 U.S.C. § 2244(b)(3)

(2012).

      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid in the decisional process.

                                                                             AFFIRMED




                                            2